Citation Nr: 0313570	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  02-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for a shell 
fragment wound of the right calf with retained foreign 
bodies, Muscle Group XI, currently rated 20 percent 
disabling.

2.  Entitlement to an increased evaluation for a shell 
fragment wound of the right thigh with retained foreign 
bodies, Muscle Group XV, currently rated 10 percent 
disabling.

3.  Entitlement to an increased evaluation for a shell 
fragment wound of the left foot with retained foreign bodies, 
Muscle Group X, currently rated 10 percent disabling.

4.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease, L5-S1, currently rated 
10 percent disabling.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to June 1970.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must first come forward with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the veteran's claims on appeal, the Board determined that the 
veteran needed to be advised further as to the laws and 
regulations pertinent to his claim, and of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Accordingly, the Board 
transmitted letters to the veteran advising him of additional 
information pertinent to his claims.  Specifically, the Board 
sent a letter to the veteran in January 2003, advising him 
that some of the rating criteria potentially applicable to 
his claim for an increased evaluation for lumbosacral strain 
with degenerative disc disease, L5-S1, had recently changed, 
notably 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (2002), 
for rating intervertebral disc syndrome.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In March 2003, the Board sent the veteran a 
second letter, advising him of the VCAA and its applicability 
to all of the claims on appeal, and affording him an 
opportunity to respond to this letter within 30 days.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) was invalid because, in providing 
only 30 days for an appellant to respond to a VCAA notice 
from the Board that information or evidence is needed from 
the appellant, it violated the provision, contained in 38 
U.S.C.A. § 5103 (West 2002), of a one-year period in which to 
respond to such a request.  Therefore, it is apparent that 
the Board must remand the veteran's claims to the RO for a 
review concerning whether all necessary VCAA notice and 
development has been appropriately conducted, including 
whether all evidence needed to consider his claims has been 
obtained, and for the issuance of a supplemental statement of 
the case (SSOC) regarding all evidence received since the 
statement of the case.  
Finally, because the record reflects that the RO has not yet 
fully considered whether any additional notification or 
development action is required under the VCAA for the 
veteran's claims, it would potentially be prejudicial to the 
veteran if the Board were to proceed to issue any decision at 
this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, these claims are REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claims on appeal.  
As necessary, this action should include 
written notice to the veteran and his 
attorney of the provisions of the VCAA and 
the laws applicable to the claims, as well 
as the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to the claims per Quartuccio.  
The veteran and his attorney should be 
afforded the requisite period of time for 
response to all written notice and 
development as required by VA law.     

2.  In consideration of the newly revised 
criteria of 38 C.F.R. § 4.71a, DC 5293, as 
applicable to cases of intervertebral disc 
syndrome, the RO should determine whether 
a new VA lumbar spine examination is 
required to assess the current nature and 
severity of disability from the veteran's 
lumbosacral strain with degenerative disc 
disease per Karnas.  The RO should also 
consider whether an updated VA examination 
is required to assess the current level of 
disability for the veteran's remaining 
claims on appeal. 

3.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
attorney should be provided with an SSOC 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should again be allowed for response by 
the veteran and/or his attorney.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of these 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claims 
on appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran, however, until 
he is so notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


